Citation Nr: 0506816	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-03 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied entitlement to service connection for PTSD.

In November 2002, the veteran and his spouse provided 
testimony at a hearing before a Decision Review Officer at 
the RO.  A transcript of the hearing is of record.

The Board also notes that the veteran was provided a 
statement of the case in May 2004 on the issue of whether new 
and material evidence had been presented to reopen a claim of 
entitlement to service connection for schizophrenia.  In a 
cover letter sent with the statement of the case, he was 
informed of the requirement that he submit a timely 
substantive appeal to perfect his appeal with respect to this 
new issue.  Thereafter, the claim to reopen was not addressed 
in any written communication from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this matter.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the case at hand, the veteran's claim for service 
connection for PTSD was received in April 2001.  In July 
2001, the RO sent him a letter informing him that he should 
submit medical evidence showing that he has a diagnosis of 
PTSD, that he should provide specific information concerning 
the stressors allegedly resulting in PTSD, and that he should 
complete enclosed forms to enable the RO to obtain medical 
records on his behalf.  

Following a response from the veteran and the receipt of 
additional evidence, the RO adjudicated the veteran's claim 
in November 2001.  Thereafter, the RO sent the veteran a 
letter in November 2003 informing him of the evidence and 
information necessary to substantiate his claim, the evidence 
and information that he should submit, and the assistance 
that VA would provide to obtain evidence on his behalf.  
Although the RO did not specifically inform the veteran to 
submit any pertinent evidence in his possession, it informed 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain such evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

Following the issuance of the final VCAA letter, the RO 
readjudicate the veteran's claim on a de novo basis in May 
2004.

The Board also notes that all pertinent medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the veteran's claim.  The Board is 
also unaware of any such evidence.  The Board acknowledges 
that the veteran has not been afforded a VA examination in 
response to his claim; however, the Board has determined that 
such an examination is not required in this case because the 
medical evidence currently of record, which uniformly 
identifies the veteran's acquired psychiatric disorder as 
schizophrenia rather than PTSD, is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination would substantiate the claim.

In sum, the Board is of the opinion that the RO has complied 
with the notification and duty to assist requirements of the 
VCAA and the implementing regulations and that any procedural 
errors in the RO's development and consideration of this 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria

Entitlement to service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The medical evidence of record shows that the veteran was 
diagnosed with schizophrenia while hospitalized in a VA 
facility in November 1973 and during subsequent VA 
hospitalizations.  Recent VA outpatient records show that the 
veteran is psychiatrically stable and that his schizophrenia 
is in remission.  None of the service or post-service medical 
evidence of record shows that the veteran has ever been 
diagnosed with PTSD.  

The evidence of PTSD is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability because laypersons, such as the veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


